              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




MARIA MORAN,                           CV 19-1900 DSF (KSx)
   Plaintiff,
                                       Order GRANTING Motion for
                 v.                    Leave to Amend and DENYING
                                       as Premature Motion to
WAL-MART STORES, INC.,                 Remand Case (Dkt. No. 16)
    Defendant.



   Plaintiff seeks leave to amend her complaint to add Marin
Angularo,1 an employee of Defendant Wal-Mart Stores, Inc., as a
defendant. The amendment would likely destroy diversity, and
Plaintiff additionally seeks remand after amendment.

   “If after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter
jurisdiction, the court may deny joinder, or permit joinder and
remand the action to the State court.” 28 U.S.C. § 1447(e). The
Ninth Circuit has not enunciated a standard for amendments

1The parties, for some reason, cannot seem to figure out the proposed
defendant’s name. Defendant’s discovery response lists “Marin Anguiano.”
Plaintiff’s Amendment uses “Marin Angularo” and her motion refers to
“Marin Angularo” and “Mario Angularo.” Plaintiff’s reply uses “Marin
Argularo” and “Marin Angularo.” Defendant’s opposition uses “Martin
Anguano,” “Marin Anguano,” “Marin Anguanao,”and “Marin Anguiano.” The
Court will simply refer to him/her as “the individual defendant” and to Wal-
Mart as “Defendant.”
under § 1447(e) other than to note that such amendments are left
to the discretion of the trial court. See Newcombe v. Adolf Coors
Co., 157 F.3d 686, 691 (9th Cir. 1998).

   Defendant’s opposition to the addition of the individual
defendant is based on (1) “undue delay and prejudice” and (2) “bad
faith.”

   There has been no undue delay and, other than the remand to
state court, there is no apparent prejudice to Defendant if the
amendment is allowed. Defendant tacitly acknowledges that the
individual defendant was first identified in a February 25, 2019
discovery response. The case was removed on March 14. Plaintiff
cannot be faulted for failing to move to add the individual
defendant in the approximately two weeks between identification
and removal. Defendant also cites Plaintiff’s failure to propound
discovery between the filing of the case in September 2018 and the
first discovery request in January 2019. This is not an
unreasonable delay in the context of modern litigation.

   Defendant’s “bad faith” argument incorporates two issues: (1)
that joinder is sought to destroy federal jurisdiction and (2) that
Plaintiff cannot state a claim against the individual defendant.
While not exactly “bad faith,” it is fairly clear that elimination of
diversity jurisdiction is a primary reason for the proposed
amendment. This weighs against allowing the amendment. The
Court does not know if a valid claim can be stated against the
individual defendant, but Defendant has provided no reason to
think a claim could not be stated. Defendant merely states “Mr.
Anguano was in his course and scope as an employee of Walmart
and any claims against him are meritless and a baseless attempt
at defeating diversity jurisdiction.” Opp’n at 5. It is not
immediately clear why an individual’s liability for his own
allegedly negligent acts or omissions would be shielded because he
was acting as an employee at the time, and Defendant provides no


                                  2
authority for the proposition. The Court declines to make
Defendant’s argument for it.

   Defendant fails completely to respond to Plaintiff’s argument
that its claims against the individual defendant would be time-
barred absent an amendment to add him/her to this case. This
weighs in favor of allowing the amendment.

   After considering the arguments of the parties, the Court finds
that the relevant factors weigh in favor of allowing an
amendment. Therefore, the motion for leave to amend is
GRANTED. The Superior Court form attached to the motion is
not the proper method of amending the complaint. In any event,
the Court had dismissed all fictitiously named defendants before
Plaintiff’s motion was filed. See dkt. 13. Plaintiff may file an
amended complaint no later than July 15, 2019. Plaintiff may
then file a renewed motion to remand this action. The present
motion to remand is denied as premature.

     IT IS SO ORDERED.


Date: June 26, 2019                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 3
